Citation Nr: 0638686	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  99-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residual injuries, 
claimed as neck, back and brain injuries.  


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from July 1972 to April 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The veteran failed to appear for a December 2004 scheduled 
hearing and did not request to reschedule the hearing. 
Therefore, the request for a hearing will be considered 
withdrawn and the Board will proceed with review on the 
present record.  See 38 C.F.R. § 20.702 (2006).

This case was previously remanded for further development by 
the Board in March 2005.  The required development having 
been completed, this case is appropriately before the Board.  


FINDINGS OF FACT

1. There is no competent medical evidence of any injury to 
the head, neck or brain in service.

2. The competent medical evidence shows that the veteran had 
a head trauma in March 1978 followed by grand mal seizures 
and chronic low back and neck pain.  


CONCLUSION OF LAW

Residual injuries, claimed as neck, back and brain injuries 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his service connection claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the veteran with March 2003, April 2005, and 
July 2005 letter notifications, informing the veteran of what 
is required to substantiate his claim.  The notice letters 
informed the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also asked to submit any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:             
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes service medical 
records, VA treatment records, private treatment records and 
a VA examination.  The Board notes that the veteran asserts 
that his records from Germany are not associated with the 
claims file and that these records would show his accident in 
service.  However, the veteran's personnel records and 
service medical records, including those from his service in 
Germany, are associated with the claims file.  Additionally, 
after the March 2005 Board remand, the RO requested any 
additional records, but was told that all records were 
associated with the claims file.  Therefore, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for residual injuries, 
claimed as neck, back and brain injuries.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records show that upon enlistment, the 
veteran reported a head injury.  A notation on the same 
examination states "concussion." 

Personnel records, including several from Manheim, Germany, 
do not note any findings or indications of a back or neck 
injury, or any accident. 

Outpatient treatment records from 1978 to 1988 show chronic 
low back pain.  A 1978 hospital report shows that the veteran 
had a head trauma in March 1978 and began to have grand mal 
seizures.  An undated treatment record shows that the veteran 
was attacked and hit on the head in March 1978, and soon 
began developing grand mal type seizures.  An April 1978 
treatment record showed a recent onset of seizures.  The 
conclusion was a small ischemic infarct in the high right 
parietal area.  
October 1978 records show that the veteran was admitted to 
the hospital for a headache and lethargy; a CT scan showed 
intra-axial bleeding, right frontal pole, in right temporal 
lobe, and midline shift.  June 1979 records show a history of 
a grand mal seizure within months of being hit in the head in 
1978; and that after the hit the veteran sustained a right 
hematoma.  

June 1980 treatment records showed a radiographically normal 
thoracic spine. 
A June 1980 head CT scan showed that the ventricular system 
was small and mild asymmetry of the frontal horns; otherwise. 
The scan was within normal limits.
 
November 1997 views of the spine showed degenerative cervical 
spondylosis from C4-C7 with severe neural foraminal 
encroachment bilaterally at C5-6.  Views of the lumbosacral 
spine showed mild degenerative changes in the lumbar spine. 

March 1988 treatment records show reports of neck pain and 
stiffness; the veteran reported being involved in a 
motorcycle accident in 1982 and sustaining a right 
frontotemporal hematoma and subdural hematoma confirmed by CT 
scan.  At that time, the veteran also reported several 
episodes of head trauma as a child.  Records show that he 
stated that he did not receive any in-service injuries in 
Germany. 

A March 1988 radiological scan showed probable old traumatic 
area of infarction of the inferior aspect of the right 
frontal lobe.  Views of the lumbar spine showed mild to 
moderate degenerative arthritis.
 
A September 1998 VA treatment record showed chronic low back 
problems and degenerative arthritis with encroachment on 
nerve foramina and radicular pain.  

1998 to 2005 records show chronic low back, neck pain, 
degenerative joint disease in the cervical spine, and mild 
degenerative joint disease in the lumbar spine.  

In an April 1999 VA examination, the veteran reported a 
significant injury while driving a jeep which rolled over in 
1973.  After this, the veteran reported having chronic low 
grade pain in his neck and arm which persisted for some time.  
After separation from service in 1978, the veteran reported 
that he suddenly became unconscious and had jerking movements 
consistent with grand mal seizures; the seizures stopped in 
1985.  Recently, he has increased pain in his neck radiating 
to his upper right extremity dependent on the degree of 
physical activity.  Studies showed degenerative disc disease 
in the lumbosacral spine and disc changes to the mid to lower 
cervical spine from the C4-C7 level with marked bilateral 
neural encroachment at the C5-6 level.  Views of the spine 
showed mild degenerative changes in the lumbar spine and 
degenerative cervical spondylosis from C4 to C7 with severe 
neural foraminal encroachment bilaterally at C5-6.  The 
veteran was diagnosed with post-traumatic degenerative joint 
disease and degenerative disc disease of the cervical spine, 
with chronic neck pain and radiculopathy to the right upper 
extremity; history of post traumatic grand mal seizure 
disorder; degenerative joint disease; and degenerative disc 
disease, lumbosacral spine, associated with low back pain.  

August 1999 views of the lumbosacral spine showed mild 
degenerative changes of the lumbar spine; views of the 
cervical spine showed moderate degenerative spur formation in 
the mid-cervical region.  

A March 2000 VA MRI showed moderate multi-level degeneration; 
minimal subluxation at C5-6; posterior disc protrusions at 
C5-6 and C6-7 with associated spinal stenosis and cord 
abutment; flattening of the right side of the spinal cord at 
C5-6; and questionable flattening of the cord at C6-7.  

In an October 2002 VA treatment record, the veteran reported 
that he rolled in a jeep in 1973 and was unconscious and 
suffered a severe head injury.  He stated that he has had 
seizures, a neck injury, and intercranial bleeding in the 
right frontal temporal area. 

In a statement from Mr. P.W. received in July 2005, he stated 
that while the veteran was serving in Germany, he was hit on 
the head by the hatch of a vehicle while wearing a helmet.  
Mr. P.W. reported that the veteran was stunned and barely 
conscious.  He was taken for observation and then released.  
According to Mr. P.W., the veteran stated that the accident 
made him stupid.  In 1975, he received a phone call from the 
veteran stating that he began to have seizures and he 
believed them to be related to the accident in service. 

As there is no evidence of the residuals of injury, to 
include neck, back and brain injuries, in service, and the 
first evidence of these conditions is in 1978, the remaining 
question is whether the evidence establishes these residuals 
can be linked to service.  See 38 C.F.R. §§ 3.303(d).  Under 
section 3.303(d), service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Id. 

A review of the evidence shows that service connection under 
the provisions of section 3.303(d) is not warranted.  In the 
first place, though the veteran and Mr. P.W. claim that he 
was injured in service by a jeep and a door hatch, knocking 
him unconscious, there is no record of any of these 
incidences in either personnel or service medical records.  
Thus, there is no record of either an accident injuring the 
veteran in service or medical records indicating that he was 
knocked unconscious.

Next, though the medical evidence shows that the veteran has 
current diagnosis of a history of grand mal seizures, chronic 
low back, neck pain, degenerative joint disease in the 
cervical spine, and mild degenerative joint disease in the 
lumbar spine, the first medical evidence of any claimed 
residuals to the brain, neck and back are not until 1978 - 
four years after separation.  Moreover, these conditions are 
clearly noted following a head trauma in March 1978; multiple 
medical records reflect that the veteran was hit on the head 
in March 1978 and suffered from a right hematoma and grand 
mal seizures.  Additionally, the veteran reported in a March 
1988 record that he had been in a motorcycle accident in 
1982.  

Finally, there is no medical evidence showing that any of 
these conditions are related to any accident in service. 
Rather, the evidence all indicates that the seizures, low 
back, and neck problems occurred following the head trauma in 
1978.  There is no medical evidence prior to 1978 showing any 
of these conditions.  

The Board recognizes that the veteran and Mr. P.W. claim that 
he suffered an injury in service which caused the grand mal 
seizures and low back and neck conditions.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they are far outweighed by the medical 
evidence showing grand mal seizures and the residuals of back 
and neck injuries after the 1978 head trauma.  Additionally, 
the Board does not find the veteran's statements as to the 
injury in service or the cause of the current injuries to be 
persuasive.  A review of the medical records show that the 
first report of the accident in service was in an April 1999 
VA examination.  However, prior to that examination, the 
veteran had stated that he suffered no injuries in service in 
Germany.  Additionally, in all medical records reviewed prior 
to the April 1999 VA examination, the veteran did not make 
any reference to any accident in service; the only reported 
history referenced the 1978 head trauma.  In view of the 
foregoing, the Board finds that the veteran's statements made 
in pursuit of his claim for VA benefits are of little 
probative value.  See Caluza v. Brown, 7 Vet. App. 498, 510-
511 (1995) (credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character). 	

In summary, there is no evidence of any accident or injury to 
the brain, neck or back in service; and residual injuries, to 
include brain, neck, and back injuries, are not shown by the 
medical evidence of record until four years post-service and 
are following a 1978 head trauma.  Finally, there is no 
competent medical evidence suggesting a nexus between any 
current conditions and service. 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for residual injuries, claimed 
as neck, back and brain injuries, is denied.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claim, this doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.  Accordingly, service connection for residual injuries, 
claimed as neck, back and brain injuries, is not warranted.  










ORDER

Service connection for residual injuries, claimed as neck, 
back and brain injuries is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


